                                                                      Case 2:15-ap-01679-RK              Doc 549 Filed 03/28/19 Entered 03/28/19 10:04:48            Desc
                                                                                                           Main Document Page 1 of 3


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com                                     FILED & ENTERED
                                                                        3 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        4 333 South Grand Avenue, Suite 3400                                    MAR 28 2019
                                                                          Los Angeles, California 90071
                                                                        5 Telephone: 213.626.2311                                          CLERK U.S. BANKRUPTCY COURT
                                                                          Facsimile: 213.629.4520                                          Central District of California
                                                                                                                                           BY bakchell DEPUTY CLERK
                                                                        6
                                                                          Carolyn A. Dye (CA Bar No. 97527)
                                                                        7 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Boulevard, Suite 990
                                                                        8 Los Angeles, CA 90010
                                                                          Telephone: 213-368-5000
                                                                        9 Facsimile: 213-368-5009

                                                                       10 Attorneys for Sam Leslie, Plan Agent
  A Professional Corporation




                                                                       11                                 UNITED STATES BANKRUPTCY COURT
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                       13 In re                                               Case No. 2:13-bk-14135-RK

                                                                       14 ART & ARCHITECTURE BOOKS OF THE                     Chapter 11
                                                                          21st CENTURY,
SulmeyerKupetz,




                                                                       15                                                     Adv No. 2:15-ap-01679-RK
                                                                                     Debtors.
                                                                       16                                                     Consolidated with Adv. No. 2:14-ap-01771-RK

                                                                       17 SAM LESLIE, PLAN AGENT FOR ART &                    JUDGMENT AGAINST DEFENDANTS
                                                                          ARCHITECTURE BOOKS OF THE 21st                      ACE MUSEUM AND ACE GALLERY NEW
                                                                       18 CENTURY,                                            YORK CORPORATION

                                                                       19                    Plaintiff,
                                                                                    vs.                                       Hearing:
                                                                       20                                                     Date:            March 13, 2019
                                                                          ACE GALLERY NEW YORK                                Time:            1:30 p.m.
                                                                       21 CORPORATION, a California corporation; et           Courtroom:       1675
                                                                          al.
                                                                       22
                                                                                    Defendants.
                                                                       23

                                                                       24 AND RELATED COUNTERCLAIMS AND
                                                                          CROSSCLAIMS
                                                                       25
                                                                          //
                                                                       26 //
                                                                       27

                                                                       28
                                                                      Case 2:15-ap-01679-RK            Doc 549 Filed 03/28/19 Entered 03/28/19 10:04:48              Desc
                                                                                                         Main Document Page 2 of 3


                                                                        1               The Motion Pursuant to F.R.C.P. 37 and F.R.B.P. 7037 to Issue Terminating Sanctions

                                                                        2 Against Defendants Ace Museum and Ace Gallery New York Corporation for Breaching the

                                                                        3 Court's October 18, 2018 Order to Respond to Discovery (the “Motion”) [Dkt. No. 478], filed by

                                                                        4 Sam S. Leslie (the “Plan Agent”), Plan Agent for the post-confirmation chapter 11 estate of Art &

                                                                        5 Architecture Books of the 21st Century (the “Debtor”), came on for hearing in the United States

                                                                        6 Bankruptcy Court for the Central District of California, Los Angeles Division, Courtroom 1675,

                                                                        7 on Wednesday, March 13, 2019, at 1:30 p.m. This Court having considered all pleadings filed in

                                                                        8 relation thereto, and the arguments of counsel, having granted the Motion, and good cause

                                                                        9 appearing therefor,

                                                                       10               IT IS HEREBY ADJUDGED AND DECREED that judgment shall be entered in favor
  A Professional Corporation




                                                                       11 of the Plan Agent, and against Ace Museum and Ace Gallery New York Corporation as follows:
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12               1.     against Ace Museum on the Twentieth (for Money Had and Received), Twenty-

                                                                       13                      First (for Money Lent), Twenty-Second (for Open Book Account), Twenty-Third

                                                                       14                      (for Account Stated), and Twenty-Fourth (Breach of ContracT) Claims for Relief
SulmeyerKupetz,




                                                                       15                      pleaded in the Plan Agent's Fifth Amended Consolidated Complaint, for damages

                                                                       16                      of $3,187,539.80, plus $47,201.04 in fees and costs; and

                                                                       17               2.     against Ace Museum and Ace Gallery New York Corporation on the First (for

                                                                       18                      Avoidance of Post-Petition Transfers Under 11 U.S.C. § 549), Second (for

                                                                       19                      Avoidance of Transfers Under 11 U.S.C. § 544 and Cal. Civil Code §

                                                                       20                      3439.04(a)(1)), Third (for Avoidance of Transfers Under 11 U.S.C. § 544 and Cal.

                                                                       21                      Civil Code § 3439.04(a)(2)), Fourth (for Avoidance of Transfer Under 11 U.S.C. §

                                                                       22                      544 and Cal. Civil Code § 3439.05), Fifth (for Avoidance of Transfer Under 11

                                                                       23                      U.S.C. § 548(a)(1)(A)), Sixth (for Avoidance of Transfer Under 11 U.S.C. §

                                                                       24                      548(a)(1)(B)), Seventh (for Avoidance of Transfer Under 11 U.S.C. § 547), Eighth

                                                                       25                      (for Recovery of Transfer Under 11 U.S.C. § 550), Ninth (for Preservation of

                                                                       26                      Transfer Under 11 U.S.C. § 551), Tenth (For Turnover of Property of the Estate
                                                                       27                      Under 11 U.S.C. § 542), and Eleventh (For Conversion of Property of the Estate)

                                                                       28                      Claims for Relief pleaded in the Plan Agent's Fifth Amended Consolidated


                                                                            2660673v1                                           2
                                                                      Case 2:15-ap-01679-RK        Doc 549 Filed 03/28/19 Entered 03/28/19 10:04:48            Desc
                                                                                                     Main Document Page 3 of 3


                                                                        1                  Complaint, with damages to be proven at a hearing to be held contemporaneous

                                                                        2                  with trial in the above-captioned adversary proceeding.

                                                                        3                                                 ###

                                                                        4

                                                                        5

                                                                        6

                                                                        7

                                                                        8

                                                                        9

                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23
                                                                            Date: March 28, 2019
                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28


                                                                            2660673v1                                       3
